[Cite as Mathews v. Cooper, 2021-Ohio-2768.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA


LAKEESHA MATHEWS, ET AL.,                       :

                Plaintiffs-Appellants/          :           No. 109974
                Cross-Appellees,
                                                :
                v.
                                                :
JERRY JOSEPH COOPER, ET AL.,
                                                :
                Defendants-Appellees/
                Cross-Appellants.               :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: August 12, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-17-889030


                                          Appearances:

                McGookey Law Offices, L.L.C., and Daniel L. McGookey,
                for appellants/cross-appellees.

                Weiszner Law L.L.C., and S. Zalman Weiszner, for
                appellees/cross-appellants.

EILEEN A. GALLAGHER, P.J.:

                  Plaintiffs-appellants/cross-appellees   LaKeesha   Mathews   and

Carmen Houston (collectively, “appellants”) appeal from a judgment of the

Cuyahoga County Court of Common Pleas that (1) granted the motion for summary
judgment filed by defendants-appellees/cross-appellants           Mendy Weiszner

(“Mendy”) and Nachman Weiszner (“Nachman”) (collectively, the “Weiszners” or

“appellees”) on appellants’ claims for damages to their personal belongings that

allegedly occurred when appellees removed and transported appellants’ belongings

to a storage unit in connection with appellants’ eviction and (2) awarded appellees

$6,000 in unpaid rent on their counterclaim following a bench trial. Appellees

cross-appeal and contend that the trial court erred in failing to award them

additional sums on their counterclaim for moving and storage expenses and

attorney fees incurred in connection with the eviction.

              For the reasons that follow, we affirm the trial court.

Procedural and Factual Background

              In July 2013, Federal Home Loan Mortgage Corporation (“FHLMC”)

purchased a residential property located at 24885 Twickenham Drive, in

Beachwood, Ohio (the “property” or the “premises”) at a sheriff’s sale. The sale was

confirmed and the property was conveyed to FHLMC in 2015.

      The Eviction Action in Shaker Heights Municipal Court

              In May 2016, FHLMC filed a forcible entry and detainer action in the

Shaker Heights Municipal Court (Case No. 16 CVG 00690) against Mathews and

others who were allegedly living on the property without color of title. On June 22,

2016, a hearing was held before a magistrate. The magistrate issued a decision

determining that the occupants of the property had no color of title and that FHLMC

had the right of possession. The trial court adopted the magistrate’s decision and
entered judgment in favor of FHLMC for restitution and costs. A writ of execution

was issued; however, execution was not completed and some or all of the occupants,

including Mathews, continued to reside on the premises.1

               On August 17, 2016, FHLMC filed another forcible entry and detainer

action along with a claim for damages in the Shaker Heights Municipal Court (Case

No. 16 CVG 1098) against Mathews and others who were allegedly living on the

property without color of title (the “eviction action”).2 On September 8, 2016, a

hearing was held on the forcible entry and detainer claim, and the trial court entered

judgment for restitution and costs in favor of FHLMC. The filing of successive

bankruptcy petitions by several alleged occupants of the property resulted in stays

that delayed execution of the judgment for restitution.

               In June 2017, Nachman purchased the property at an online auction.

Mendy, Nachman’s brother, was to be the property manager. Nachman did not

know the condition of the property at the time he purchased it. After he purchased




      1 It is not entirely clear from the limited record before us what happened in this
case. The docket indicates that a writ of execution was issued and that a “lock change”
was “completed” by the bailiff on July 22, 2016, but Mathews and others continued to
reside on the premises after this occurred.

      2  The complaint from the eviction action is not part of the record in this appeal.
Accordingly, we do not know what, specifically, was pled in the complaint. However, both
parties acknowledged during the trial below, in their appellate briefs and at oral argument
that the complaint in the eviction action included both a “first cause” for forcible entry
and detainer and a “second cause” for damages. There is nothing in the record to indicate
that appellees ever withdrew or dismissed their second cause for damages in the eviction
action.
the property, Nachman learned that there were people living in the house. On

July 20, 2017, Nachman was substituted as the plaintiff in the eviction action.

               On August 31, 2017, another eviction hearing was held before a

magistrate. At that time, appellants were still living on the property. The magistrate

issued a decision determining that Mathews and others were living on the property

without color of title, that Nachman was the owner of the property and that

Nachman had the right of possession. The trial court adopted the magistrate’s

decision and entered judgment in favor of Nachman for restitution and the costs of

the proceeding. The judgment indicated that a writ was to issue on or after

September 12, 2017 but no later than October 10, 2017.

               On August 31, 2017, appellants were served with an eviction notice

(the “eviction notice”), advising them that they had until September 11, 2017 to

“move out on your own” and that “[a]ny time after 9-12-17 and upon request by the

landlord [sic], the bailiff has the authority to move you out with no further notice to

you. You are encouraged to move out during the grace period prior to the above

noted date.”

               Later that day, Mathews filed a notice of appeal to this court (Appeal

No. 106195). On September 5, 2017, Mathews filed an emergency motion to stay the

judgment of eviction with this court pending appeal. This court denied the motion

on the grounds that Mathews had failed to first file a motion for stay with the trial

court as required by App.R. 7(A).        On September 8, 2017, Mathews filed a

mandamus action in the Ohio Supreme Court (Case No. 17-1255), along with a
motion for emergency stay. On September 13, 2017, Mathews filed a motion for an

emergency stay with this court, “pending the consideration of the matter before the

Ohio Supreme Court.” This court denied the motion for stay, noting that Mathews

had filed an “identical” motion for stay in the Ohio Supreme Court and indicating

that it would “defer to the Ohio Supreme Court regarding whether the matter should

be stayed.” Both the appeal and the mandamus action were later dismissed.3

              Appellants did not vacate the property and did not remove their

personal belongings from the property. On September 12, 2017, a writ of execution

was issued (the “writ of execution”).

      The Move-Out Process

              On September 14, 2017, the bailiff for the Shaker Heights Municipal

Court (the “bailiff”) and an officer from the Beachwood Police Department came to

the property to oversee the changing of the locks, to transfer possession of the

property to Nachman and to remove appellants and all other occupants from the

property. At that time, the house was filled with appellants’ furniture, appliances

and other personal belongings. Mendy hired movers to remove appellants’ personal

property from the premises and to transport the property to two storage units

Mendy had rented at a CubeSmart storage facility in Warrensville Heights, Ohio.

The move began on or about September 17, 2017 and was completed on or about


      3 On December 11, 2017, this court granted appellee’s unopposed motion to dismiss

the appeal, concluding that because appellant had been evicted from the premises, the
appeal was moot. On March 14, 2018, the Ohio Supreme Court granted respondents’
motion to dismiss the mandamus action. State ex rel. Mathews v. Montgomery, 2018-
Ohio-923.
September 21, 2017. Appellants were notified of the location of their personal

belongings on or about September 20, 2017. Appellants claimed that numerous

items among the personal belongings they had left inside the residence were lost or

damaged during the move-out process.

      The Cuyahoga County Common Pleas Court Action

              On November 17, 2017, Mathews filed a complaint in the Cuyahoga

County Common Pleas Court against the Weiszners and Jerry Cooper and Shirley

Alexander, the alleged movers of appellants’ personal property. In April 2018,

Houston joined the suit as a new party plaintiff in an amended complaint. On

July 30, 2018, appellants filed a notice of voluntary dismissal, dismissing their

claims against Cooper and Alexander only without prejudice.

              On August 2, 2018, with leave of court, appellants filed a second

amended complaint. Appellants asserted claims against appellees related to the

removal of plaintiffs’ personal belongings from the property, including claims for

trespass to chattels, bailment and conversion. Appellants alleged that appellees had

“used no care in selecting and hiring” movers to move their belongings or to

“supervise them during the process.” Appellants further alleged that during the five-

day “move out process,” they had repeatedly requested that they be allowed to

retrieve their belongings but their requests were refused and that numerous items

were missing and/or damaged when appellants went to retrieve their belongings

from the storage facility. Appellants sought to recover an unspecified amount in
excess of $25,000 in compensatory damages, an unspecified amount in excess of

$25,000 in punitive damages, plus attorney fees and costs.

               Appellees filed an answer, denying the material allegations of the

second amended complaint and asserting various affirmative defenses. They also

filed a counterclaim against appellants, seeking to recover unpaid rent, the costs of

removing and storing appellants’ personal property and the attorney fees and court

costs they incurred in prosecuting the eviction action.4 Appellants filed a reply to

the counterclaim, denying the material allegations of the counterclaim and asserting

various affirmative defenses.

               On December 20, 2018, appellants filed a motion for partial summary

judgment on the issue of liability on their claims for trespass to chattels, bailment

and conversion. In support of their motion, appellants attached affidavits from

Mathews and Houston, setting forth their version of the events and detailing the

substantial personal property that was allegedly lost or damaged during the move-

out process. Appellees opposed the motion. The trial court denied the motion.

               Appellees’ Motion for Summary Judgment on Appellants’
               Claims

               On February 4, 2019, appellees filed a motion for summary judgment

on appellants’ claims. They argued that there were no genuine issues of material



      4  In their counterclaim, appellees also initially sought to recover costs allegedly
expended for electrical, plumbing, structural and cosmetic repairs to the property and
payments they had allegedly made for work on the property by laborers appellants had
hired. However, at the trial on their counterclaim, appellees indicated that they were no
longer seeking to recover those costs.
fact and that they were entitled to judgment as a matter of law on appellants’ claims

because (1) appellants, knowing that they were to be evicted from the property, had

not removed their personal belongings from the property, (2) appellees had acted

pursuant to a court order for restitution of the property and the instructions of the

bailiff in removing appellants’ personal property from the residence and

transporting their personal property to the storage units, (3) appellees owed no duty

to appellants with respect to personal property appellants had abandoned on the

property other than “to transfer the belongings to a storage unit and give them

timely notice and access thereto” and (4) appellants had no right to enter the

property to retrieve their belongings or to otherwise access their abandoned

belongings until appellees transferred the belongings to a storage unit.

              In support of their motion, appellees attached copies of (1) the

magistrate’s decision and judgment in Shaker Hts. M.C. No. 16 CVG 00690, (2) the

quitclaim deed from FHLMC to Nachman recorded on June 30, 2017, (3) the online

docket from the eviction action, (4) the magistrate’s decision, judgment entry and

writ of execution in the eviction action, (5) the notice of eviction, (6) a Shaker

Heights Municipal Court Eviction Service document dated September 14, 2017,

signed by the bailiff, detailing what had occurred during the move-out process (the

“move-out summary”), (7) notices of the disposition of appellants’ personal property

and (8) the rental agreements for two self-storage units at CubeSmart (the “storage

unit rental agreements”).
               Appellants opposed the motion, reiterating many of the arguments

they had made in support of their motion for partial summary judgment.

Specifically, appellants asserted that they had “proven” a trespass to chattels claim

based on evidence that appellees had “intentionally dispossessed” appellants of their

property when appellees “refused them access to their things after removing them

from the home.” Appellants further argued that appellees “assumed the role of

bailees” of appellants’ property when appellees denied appellants access to their

personal belongings after the belongings were removed from the home and that

appellees “breached their duties as bailees” as a result of their negligence in the care

and handling of appellants’ personal property, i.e., by failing to take measures to

ensure that the movers they hired were insured and qualified and by failing to

safeguard appellants’ property. Appellants also argued that appellees were liable for

conversion of their personal property because appellees “only had the right to

remove [appellants’] property from the home” and “refused [appellants’] demand

for the return of their property” once the property had been removed from the home.

Finally, appellants argued that a genuine issue of material fact existed as to whether

they were entitled to recover punitive damages.

               On March 19, 2019, the trial court granted appellees’ motion for

summary judgment on appellants’ claims. The trial court found that there were no

genuine issues of material fact and that the defendants were entitled to judgment as

a matter of law on appellants’ claims, reasoning as follows:
      As part of an eviction proceeding, the defendants obtained an order
      from the Shaker Heights Municipal Court for the removal of the
      plaintiff’s personal property. The defendants hired a third-party
      moving company, then gave timely notice and access to plaintiffs so
      that they may retrieve their belongings at CubeSmart storage. As such,
      the motion is granted.

              On March 26, 2019, appellants filed a motion for reconsideration of

the trial court’s order granting appellees’ motion for summary judgment. Appellants

argued that their claims for trespass to chattels and breach of bailment duties were

supported by the facts and the law and that appellees had “failed to offer a shred of

evidence” to rebut those claims. Specifically, appellants argued that the trial court

had failed to consider (1) as to their trespass of chattels claim, whether appellees

allowed appellants’ personal property to be impaired as to its condition, quality or

value while in appellees’ possession and (2) as to their claim for breach of bailment

duties, whether appellees were negligent in the selection and supervision of the

movers. Appellants also claimed that they had presented sufficient evidence to

support their claim for punitive damages. On April 10, 2019, the trial court denied

appellants’ motion for reconsideration.

              Appellants appealed the trial court’s March 19, 2019 and April 10,

2019 rulings to this court. This court, sua sponte, dismissed the appeal for lack of a

final, appealable order.

              Appellees’ Motion for Summary Judgment on Their
              Counterclaim

              On June 10, 2019, appellees filed, with leave of court, a motion for

summary judgment on their counterclaim. Appellees asserted that there were no
genuine issues of material fact and that appellees were entitled to judgment as a

matter of law based on evidence of the following: (1) appellants had been occupying

the premises when Nachman purchased the property and had not paid any rent, (2)

appellants had been unjustly enriched, to the detriment of Nachman, as a result of

their occupancy of the premises without paying rent and (3) appellants had been

evicted and had abandoned their personal belongings on the premises. Appellees

argued that they were entitled to recover $6,000 as compensation for appellants’

use and occupation of the property, the $700 in moving expenses and $270.84 in

storage fees appellees had spent to move and store appellants’ belongings and the

$1,548.94 in attorney fees appellees had paid to litigate the eviction action. In

support of their motion, appellees submitted: an affidavit from Mendy, setting forth

the facts and the expenses incurred in connection with the eviction and move-out;

an affidavit from Eytan Rosenblum, a real estate agent with Keller Williams, setting

forth his estimate of $2,000 as a “fair monthly rental value” for the property; the

writ of execution; the August 31, 2017 judgment entry in the eviction action; the

notice of eviction; the bailiff’s move-out summary; a receipt dated September 18,

2017 from “Jays Handyman” for $700 for “moveout/cleanout”; the rental

agreements for the two storage units (listing monthly rental rates of $208.32 and

$62.52) and cancelled checks to appellees’ counsel in the amount of $750 (dated

August 31, 2017) and $798.94 (dated November 21, 2017).

              Appellants opposed the motion, arguing that (1) appellees were

barred by the doctrines of waiver and/or estoppel from pursuing their claim for
damages because appellees had allegedly stated at the August 31, 2017 eviction

hearing that they “would not be seeking damages for rent” and (2) at a minimum, a

genuine issue of material fact existed as to whether appellees were entitled to recover

on their counterclaim for damages. In support of their opposition, appellants

attached an affidavit from Rick Jenkins. In his affidavit, Jenkins averred that he was

present in court during the August 31, 2017 eviction hearing, assisting appellants’

counsel as a paralegal. He averred that after the municipal court announced its

decision to grant the eviction, “a discussion ensued [as to] whether Mr. Weisner [sic]

intended to pursue a damages claim.” He further averred that “[a]t that time, Mr.

Weisner’s [sic] Counsel represented to the Court that it [sic] would not be pursuing

a claim for damages” and that “[s]ubsequently, an appeal was filed, and that case

was dismissed.”

                The trial court denied appellees’ motion for summary judgment on

their counterclaim.

                Bench Trial on Appellees’ Counterclaim

                On January 23, 2020, the case proceeded to a bench trial on

appellees’ counterclaim.     Nachman, Mendy, Mathews, Houston and Jenkins

testified at the trial.

                Mendy testified that when he learned that appellants were occupying

the property, he offered them $500 to vacate the property voluntarily but that they

refused to leave. He testified that on September 14, 2017, the scheduled move-out

date, the bailiff and a Beachwood police officer came to the property to assist in the
transfer of possession of the property, to secure the premises and to oversee the

changing of the locks. Mendy indicated that appellants were still living in the home,

but were not present at the home when he, the police and the bailiff arrived.

              Mendy stated that after the police and bailiff forced entry into the

house through the garage door, they discovered that appellants had “left everything

inside.” Mendy testified that the bailiff informed him that it was “against the rules

of this area” to leave items on the tree lawn. Mendy indicated that, due to the volume

of personal belongings in the home, the bailiff instructed Mendy to hire a mover,

place appellants’ personal belongings in storage for 30 days and provide notice to

the court of the location where appellants’ personal belongings were being stored

and could be collected once the move-out was completed.

              As the locks were being changed, Mathews and a friend arrived at the

property. The police told Mathews that she needed to leave or she would be arrested

for criminal trespass. Mathews and her friend left and Mathews returned with

Houston. Once again, the police told appellants that they needed to leave or that

they would be arrested for criminal trespass. With police supervision, Houston was

permitted to enter the house to retrieve his medicine and he was permitted to

remove his vehicle from the property but, despite their repeated requests, appellants

were not permitted to collect any other personal belongings from the house.

              Mendy testified that he had difficulty finding movers who could

promptly remove appellants’ personal belongings from the premises. He stated that

he called “multiple moving companies” who informed him it would be two or three
weeks before they could “move a house [with] that size of stuff out.” He said that

finally he “reached some people” who said they could do the job in two or three days.

Mendy stated that he believed that was “a reasonable amount of time to get a moving

company set up to move stuff” and that he retained those movers to remove and

transport appellants’ property to the storage facility.

               Mathews testified that she was aware that a restitution order had

been issued ordering appellants to move out of the property but that she did not

vacate the property before the move-out date because she was “still trying to litigate

the case as far as the home ownership.” Mathews and Houston testified that they

made repeated requests of Mendy, the police, the bailiff and appellees’ counsel to

allow them retrieve their remaining personal belongings from the home but that

they were refused and were told they would be advised of the location to which their

personal belongings had been taken once the move-out was completed. Houston

testified that, based on what the movers were wearing and because they were using

an unmarked pickup truck with a handicapped tag hanging from the rearview mirror

(rather than a moving truck) to transport appellants’ belongings, he did not believe

the movers Mendy had hired to move their property were professional movers.

               Mendy testified that appellees were seeking a total of $8,652.20 in

damages on their counterclaim: $6,000 for unpaid rent, $700 paid to the movers

for removing and transporting appellants’ belongings, $270.84 for the rental of two

storage units for 30 days, attorney fees of $750 for the eviction action, attorney fees

of $798.94 for the appeal in the eviction action and $132.42 in court costs in the
eviction action.5     Appellees introduced receipts documenting their claimed

damages. Mendy stated that Nachman gave him money to pay all of these expenses

and that he wrote the checks to pay the expenses.

               Mendy testified that he believed $2,000/month was a reasonable,

market rental value for the property based on a multiple listing service assessment

and rental assessment for the property that he had obtained from a local realtor,

research he conducted on the websites Zillow and Airbnb and his own knowledge

and familiarity with the area — having grown up in the area, having graduated from

high school in the area and having recently lived in the area, i.e., “[a]bout three

houses away, for two years.”

               Mathews testified that she was a real estate agent and that she had

lived in the home for ten years. She stated that when she “owned the home,” the

mortgage was $1,559 a month and that she believed the reasonable monthly rental

value for the property during the time she lived there was $1,049 “based on the

$175,000 value that the county gave the property” for property tax purposes after

she filed a complaint with the Cuyahoga County Board of Revision. Mathews

acknowledged that she had listed the property on Airbnb as a rental property in July

2017 at a rate of $141/night but stated that she had never, in fact, rented out the

property.




       5  Although the total of the damages itemized above is $8,652.20, appellees stated
at trial that they were seeking to recover a slightly lower sum, $8,647.18, in damages. The
basis for the discrepancy is unclear.
               Based on testimony by Jenkins, a self-described “[p]aralegal/expert

witness” in the eviction action, appellants asserted that appellees had waived their

claim for unpaid rent at the eviction hearing. Jenkins stated that he was present at

the eviction hearing. He testified that after the eviction was ordered, the magistrate

asked Mendy and appellees’ counsel whether they “would seek a second cause of

action.” He indicated that Mendy and appellees’ counsel responded that they would

not.   Jenkins acknowledged, however, that no court order had been issued

dismissing the second cause in the eviction action.

               Appellees disputed that they had waived their claim for unpaid rent.

Mendy testified that the hearing on the second cause “never happened” simply

because appellants had appealed the municipal court’s decision on the first cause

“[a]nd then this case was filed.”

               On September 25, 2020, the trial court issued its order and opinion.

The trial court found that appellants had occupied the property for July, August and

approximately half of September 2017 without paying rent. The trial court further

found that there was “insufficient evidence” to establish that appellees had waived a

claim for unpaid rent, that Mendy’s testimony regarding the market rental rate of

the property was credible, that the reasonable rental value of the property during

the time period at issue was $2,000/month and that appellees were entitled to

$6,000 for unpaid rent. The trial court also found that appellants’ refusal to comply

with the Shaker Heights Municipal Court’s restitution order caused appellees to

incur “moving/storage expenses, attorney fees, and court costs” but that those costs
and expenses were “not recoverable in the current action” and that “any costs arising

directly from the eviction proceedings should have been asserted in that action.”

The trial court entered judgment in favor of appellees and against appellants in the

amount of $6,000, plus post-judgment interest and costs.

              Appellants appealed, raising the following two assignments of error

for review:

      Assignment of Error No. 1: The trial court erred in granting defendants’
      motion for summary judgment dismissing plaintiffs’ complaint and in
      denying plaintiffs’ motion for reconsideration.

      Assignment of Error No. 2: The trial court erred in entering findings of
      facts and conclusions of law and granting defendants judgment on their
      counterclaim.

              Appellees    cross-appealed,   raising   the   following   five     cross-

assignments of error for review:

      Cross-Assignment of Error No. 1: Appellants’ argument that the court
      incorrectly awarded damages to appellees for 3 months’ rent is without
      merit.

      Cross-Assignment of Error No. 2: The trial court erred in holding that
      any costs arising directly from the eviction proceedings should have
      been asserted in that action.

      Cross-Assignment of Error No. 3: The trial court erred by failing to
      award appellees damages for retaining movers to move appellants’
      belongings out of the Twickenham property, to a storage facility.

      Cross-Assignment of Error No. 4: The trial court erred by failing to
      award appellees damages for costs of obtaining and paying the cost of
      the storage facility.

      Cross-Assignment of Error No. 5: The trial court erred by failing to
      award appellees damages for costs of attorneys fees in the pursuit of the
      eviction.
               Because the parties’ assignments of error and/or cross-assignments

of error are interrelated, they will be addressed together where appropriate.

Law and Analysis

      Summary Judgment on Appellants’ Claims for Damage to Their
      Personal Property

               In their first assignment of error, appellants argue that the trial court

erred in granting summary judgment in favor of appellees on their claims for

trespass to chattels, breach of bailment duties and conversion.

               We review summary judgment rulings de novo, applying the same

standard as the trial court. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671

N.E.2d 241 (1996). We accord no deference to the trial court’s decision and

independently review the record to determine whether summary judgment is

appropriate.

               Under Civ.R. 56, summary judgment is appropriate when no genuine

issue exists as to any material fact and, viewing the evidence most strongly in favor

of the nonmoving party, reasonable minds can reach only one conclusion that is

adverse to the nonmoving party, entitling the moving party to judgment as a matter

of law.

               On a motion for summary judgment, the moving party carries an

initial burden of identifying specific facts in the record that demonstrate his or her

entitlement to summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293,

662 N.E.2d 264 (1996). If the moving party fails to meet this burden, summary
judgment is not appropriate; if the moving party meets this burden, the nonmoving

party must then point to evidence of specific facts in the record demonstrating the

existence of a genuine issue of material fact for trial. Id. at 293. If the nonmoving

party fails to meet this burden, summary judgment is appropriate. Id.

              Trespass to Chattels and Conversion

              Appellants argue that the trial court erred in granting appellees’

motion for summary judgment on their claims of trespass to chattels and conversion

because they presented evidence that appellees had “intentionally dispossessed”

appellants of their property and had “wrongfully withheld” appellants’ property by

refusing to grant appellants immediate access to their personal belongings after

removing the belongings from the home despite appellants’ repeated requests for

access to their belongings. We disagree.

              A trespass to chattels occurs when one intentionally dispossesses

another of their personal property or intentionally uses or intermeddles with a

chattel in the possession of another. See, e.g., Crawford v. Tivener, 5th Dist. Knox

No. 15CA22, 2016-Ohio-6982, ¶ 25-26, citing 1 Restatement of the Law 2d, Torts,

Section 217 (1979); Pointe at Gateway Condo. Owner’s Assn. v. Schmelzer, 8th Dist.

Cuyahoga Nos. 98761 and 99130, 2013-Ohio-3615, ¶ 69, citing Conley v. Caudill,

4th Dist. Pike No. 02CA69775, 2003-Ohio-2854, ¶ 7.

              Conversion is ‘“the wrongful control or exercise of dominion over the

property belonging to another inconsistent with or in denial of the rights of the

owner.’” Poston ex rel. Poston v. Shelby-Love, 2017-Ohio-6980, 95 N.E.3d 659, ¶ 18
(8th Dist.), quoting Beavers v. PNC Bank, N.A., 8th Dist. Cuyahoga No. 99773,

2013-Ohio-5318, ¶ 29. To prevail on a claim for conversion, a plaintiff must prove:

(1) the plaintiff’s ownership or right to possession of the property at the time of the

conversion; (2) the defendant’s conversion by a wrongful act or disposition of the

plaintiff’s property rights and (3) damages. See, e.g., Figgie v. Figgie, 8th Dist.

Cuyahoga No. 109834, 2021-Ohio-1812, ¶ 11; 6750 BMS, L.L.C. v. Drentlau, 2016-

Ohio-1385, 62 N.E.3d 928, ¶ 28 (8th Dist.).

               In this case, there was no evidence that appellees “intentionally

dispossessed” appellants of their personal belongings or “wrongfully” controlled,

possessed or exercised dominion over appellants’ personal property. Appellants

dispossessed themselves of their own personal belongings when they failed to

remove their personal belongings from the property within the grace period

provided following the municipal court’s August 31, 2017 judgment of restitution in

favor of Nachman. There is no genuine issue of material fact that (1) appellants had

no right to be on the property or to have their personal belongings on the property

on or after September 14, 2017, (2) appellees were acting pursuant to a court order

in taking possession of the premises on September 14, 2017 and (3) in hiring movers

to remove appellants’ personal belongings from the premises and transport them to

a storage facility, appellees were acting in accordance with instructions Mendy had

received from the bailiff pursuant to the writ of execution.

               Appellants assert that because they “wanted their property back as

soon as possible,” appellees “only had the right to remove [appellants’] property
from the [h]ome, and had a duty to allow [appellants] access to it at the doorstep’s

edge.” Appellants cite no authority supporting this position. Based on the court’s

restitution order, Nachman not only had a legal right to possession of the home, he

had the legal right to possession of the property in its entirety. His right to

possession of the premises extended beyond “the doorstep’s edge.”

              Appellants also contend that because they made repeated demands

for the return of their personal belongings while the movers were moving their

personal property out of the premises, they should have been given the “opportunity

to protect their interests” in their personal belongings. Once again, appellants cite

no authority supporting this position. There is no dispute that appellants knew that

a judgment for restitution had been entered in favor of Nachman and against

appellants, that appellants knew that a prior judgment for restitution had been

entered against appellants more than a year earlier, that appellants had received

prior notice of the move-out date and that appellants knew and understood that they

had been ordered to vacate the premises with their personal belongings prior to the

move-out date. Appellants had every “opportunity to protect their interests” in their

personal property by removing that property from the premises within the grace

period prior to the move-out date. There is no dispute that appellants were provided

prompt notice of the location of their personal belongings and granted immediate

access to the storage units to which their belongings had been transported once the

move-out process was completed.
               In support of their claims that appellees were liable for a trespass to

chattels or conversion based on their refusal to permit appellants to immediately

retrieve their personal belongings before they were transported to the storage

facility, appellants cite Crawford, 2016-Ohio-6982, and Conley, 2003-Ohio-2854.

However, neither of these cases supports appellants’ position.

               In Crawford, the Fifth District held that the trial court had erred in

granting judgment in favor of the tenants and against the landlord on the tenants’

trespass to chattels claim where the tenants were allegedly denied access to their

personal property for “at least seven days” after the landlord had changed the locks.

Crawford at ¶ 8, 24, 29. The appellate court concluded that the landlord did not

“bar” tenants from “access” to their personal property and that there was insufficient

evidence to support a claim of trespass to chattels where the door to the premises

had been left open, the locks had been removed or damaged and the tenants’

“inability to access” the personal property they had “left behind” was “created by the

need to secure the premises after having been vacated by [the tenants].” Id. at ¶ 29,

31-32.6

               In Conley, a mobile home owner sued a lot owner for removing and

damaging his mobile home where the lot owner removed the mobile home from the

lot leased by the mobile home owner and brought it to the lot owner’s farm until the

mobile home owner paid $600 in back rent. Conley at ¶ 2-3. When the mobile home


      6 Indeed, this case presents an even stronger case for rejecting a trespass to chattels

claim than Crawford because in Crawford, unlike in this case, the landlord had not
initiated eviction proceedings against the tenants. Crawford at ¶ 7.
owner retrieved the mobile home from the farm, it was allegedly damaged and

missing items of personal property that had been stored inside the mobile home. Id.

at ¶ 3, 8. The court held that because the lot owner did not have “any legal right” to

take or possess the mobile home, the facts could support a finding of either trespass

to chattels or conversion. Id. at ¶ 7-9.

               In Conley, however, the lot owner had not instituted eviction

proceedings against the mobile home owner and was not acting pursuant to a court

order entitling the lot owner to possession of the premises in removing the mobile

home from the lot. As such, Conley is clearly distinguishable from the facts here.

               Accordingly, the trial court did not err in granting appellees’ motion

for summary judgment on appellees’ claims for trespass to chattels and conversion.

               Breach of Bailment Duties

               Appellants also argue that they presented sufficient evidence to

support a claim for breach of bailment duties and that the trial court, therefore,

erred in granting appellees’ motion for summary judgment on appellants’ bailment

claim.

               ‘“A bailment has been defined as the delivery of goods or personal

property by one person to another in trust for a particular purpose, with a contract,

express or implied, that the property shall be returned once the purpose has been

faithfully executed.’” Keybank Natl. Assn. v. Mazer Corp., 188 Ohio App.3d 278,

286, 2010-Ohio-1508, 935 N.E.2d 428, ¶ 31 (2d Dist.), quoting Collins v. Click

Camera & Video, Inc., 86 Ohio App.3d 826, 830, 621 N.E.2d 1294 (2d Dist.). In a
bailment situation, only possession is transferred and ownership remains in the

bailor. See, e.g., Bobb Chevrolet, Inc. v. Dobbins, 4th Dist. Ross No. 01CA2621,

2002-Ohio-4256, ¶ 13, citing Tomas v. Nationwide Mut. Ins. Co., 79 Ohio App.3d

624, 629, 607 N.E.2d 944 (10th Dist.1992).

               To establish a cause of action under a bailment theory, the bailor must

prove: (1) the existence of a bailment contract between the parties; (2) delivery of

the bailed property to the bailee and (3) failure of the bailee to redeliver the bailed

property undamaged at the termination of the bailment. See, e.g., Garofoli v.

Whiskey Island Partners Ltd., 2014-Ohio-5433, 25 N.E.3d 400, ¶ 24 (8th Dist.). If

a plaintiff makes a prima facie case for breach of a bailment contract, the burden

then shifts to the bailee to explain the failure to redeliver the bailed property. Id.

               A bailment contract may be formed without the assent of both parties

when custody is taken of property which is left by the bailor. However, absent an

express agreement between the parties, the alleged bailee must take some act that is

consistent with an intent to possess custody of the property to create a bailment.

See, e.g., Bess v. Traders World, Inc., 12th Dist. Warren No. CA2001-06-063, 2001

Ohio App. LEXIS 5872, 9-10 (Dec. 24, 2001); Ringler v. Sias, 68 Ohio App.2d 230,

231-232, 428 N.E.2d 869 (1oth Dist.1980).

               Appellants contend that appellees “took action consistent with an

intent to possess” appellants’ personal property and, thereby, “assumed the role” of

gratuitous bailees of appellants’ personal property based on their “repeated refusal”

to allow appellants access to their property during the five-day period in which the
move-out process occurred.      Appellants further contend that appellees breached

their duties as bailees due to their “negligence in the care and handling” of their

property, i.e., by failing to allow appellants to retrieve their personal belongings once

it was “taken to the front doorstep,” by failing to ensure that the movers they hired

were insured and qualified and by failing to take measures to safeguard appellants’

property once it was removed from the premises, resulting in “tremendous loss and

damage” to appellants.7

               Here, there was no evidence that appellees took any action that was

“consistent with an intent to possess custody of” appellants’ property. On the date

Nachman was entitled to possession of the premises, appellees found themselves in

the untenable position of having to remove a household full of furniture, appliances

and other personal belongings from the premises because appellants had failed to

comply with the municipal court’s order.          Undisputed evidence shows that,

consistent with the municipal court’s order granting Nachman restitution of the

property and the instructions of the bailiff, appellees: (1) rented storage units in

which to place appellants’ personal belongings; (2) hired movers to remove

appellants’ personal belongings from the property and to transport those belongings

to the storage units and (3) provided prompt notice of the location where appellants

could access their personal belongings once the move-out process was completed.

There is no evidence appellees at any point intended to possess custody of any of



      7 Appellants do not claim that appellees directly or willfully destroyed or damaged
any of appellants’ personal property.
appellants’ personal belongings; the evidence shows only that appellees wanted to

get appellants’ belongings off the property in a lawful and expeditious manner. Cf.

State ex rel. Marsol Apartment Co. v. Vannuci, 68 Ohio App.2d 181, 183, 428

N.E.2d 468 (8th Dist.1980) (“[U]nder Ohio law, where a party prevails in an action

for forcible entry and detainer, it is the clear legal duty of the bailiff to remove

defendant’s * * * possessions as well as his person from the premises after the writ

of restitution has been issued by the court in order to effect the restitution of the

premises to the lawful owner.”); Levin v. Dickerson, 8th Dist. Cuyahoga No. 86248,

2006-Ohio-1337, ¶ 45 (rejecting tenant’s argument that he had presented sufficient

evidence to create a factual question as to whether landlord was negligent by hiring

a moving company that allegedly damaged personal belongings tenant had left on

the property following his eviction, concluding that “[s]ince the Cleveland Heights

Municipal Court had relieved [landlord] of any duty by issuing the writ of restitution

to its bailiff, [tenant’s] argument fails”); Ringler at 231-232 (where sheriff was

“legally obligated to restore the property to defendants” pursuant to a writ of

execution, assistance supplied to the deputy sheriff by the two sons of an employee

of defendants, in physically accomplishing the setout of plaintiff’s property following

the instructions of the deputy sheriff, did not create a duty on the part of defendants

based upon the manner in which the setout of the property occurred).

               Further, appellants assert that appellees were “gratuitous” bailees. A

gratuitous bailment is one in which the transfer of possession or use of the bailed

property is without compensation. See, e.g., Tarr v. Am. Flooring Transp., Inc., 5th
Dist. Stark No. 2014 CA 00216, 2015-Ohio-3313, ¶ 25; Monea v. Lanci, 5th Dist.

Stark No. 2011CA00050, 2011-Ohio-6377, ¶ 79.8 Although appellants argue that

they are entitled to recover for appellees’ “negligence in the care and handling” of

appellants’ personal property and failure “to use ordinary care in the handling of it,”

“[a] gratuitous bailee owes no duty of ordinary care to protect the bailed property.”

Tarr at ¶ 25. A gratuitous bailee is liable only for losses arising from gross

negligence. See, e.g., Csank v. Westlake Condominium Assn., 8th Dist. Cuyahoga

No. 66774, 1995 Ohio App. LEXIS 10, 8-9 (Jan. 5, 1995), citing United States Fire

Ins. Co. v. Paramount Fur Servs., Inc., 168 Ohio St. 431, 436-437, 156 N.E.2d 121

(1959); Tarr at ¶ 25; Monea at ¶ 88. Even if appellees could be deemed to have been

gratuitous bailees of appellants’ personal belongings, appellants have not argued

that appellees were grossly negligent in the handling of appellants’ personal

property.




      8   Appellants cite Monea for the proposition that appellees became gratuitous
bailees of appellants’ personal property when they evicted appellants and took possession
of the house, which contained appellants’ personal belongings. In Monea, the court found
that there was sufficient evidence for a jury to find that a tenant did not abandon his
personal property and that a gratuitous bailment was created when the property owner
took possession of the house and the personal property then inside the house belonging
to the tenant after the property owner evicted the tenant. 2011-Ohio-6377, at ¶ 79-83. In
that case, however, the property owner who regained possession of the premises after
prevailing on a forcible entry and detainer action did not pursue a writ of execution
pursuant to R.C. 1923.14 to remove the evicted tenant’s personal belongings from the
property. Id. at ¶ 85. In this case, it is undisputed that appellees obtained a writ of
execution and removed appellants’ personal belongings from the property and
transported their belongings to a storage facility in accordance with the instructions of
the bailiff.
                Because there was no evidence of the existence of a bailment or the

breach of any bailment duties, the trial court did not err in granting appellees’

motion for summary judgment on appellants’ bailment claim.

                Appellants’ first assignment of error is overruled.

      Appellees’ Claim for Unpaid Rent

                Appellants’ second assignment of error and appellees’ first cross-

assignment of error relate to the trial court’s award of $6,000 for unpaid rent to

appellees on their counterclaim. In their second assignment of error, appellants

argue that the trial court’s award for unpaid rent is against the manifest weight of

the evidence.     In their first cross-assignment of error, appellees assert that

appellants’ argument is meritless.

                As an initial matter, we note that appellees’ first cross-assignment of

error is not, in fact, an “assignment of error.” No error is identified in appellees’ first

cross-assignment of error. To the contrary, in their first assignment of error,

appellees simply assert that appellants’ argument is meritless and that the trial court

correctly awarded them $6,000 in unpaid rent. For that reason, we disregard

appellees’ first cross-assignment of error.

                Turning to appellants’ second assignment of error, in reviewing a civil

appeal from a bench trial, this court applies a manifest weight standard of review.

United States Bank Natl. Assn. v. Robinson, 2020-Ohio-32, 150 N.E.3d 1262, ¶ 8

(8th Dist.), citing Benton Village Condo Owners Assn. v. Bridge, 8th Dist. Cuyahoga

No. 106892, 2018-Ohio-4896, ¶ 13. Judgments supported by some competent,
credible evidence going to all essential elements of the case will not be reversed by a

reviewing court as being against the manifest weight of the evidence. Moore v.

Chagrin Valley Paving, 8th Dist. Cuyahoga No. 109900, 2021-Ohio-1302, ¶ 9.

               Appellants do not include any citations to the record in support of

their argument that the trial court’s award of $6,000 in unpaid rent is against the

manifest weight of the evidence. For this reason alone, we could overrule this

assignment of error. App.R. 12(A)(2) (“The court may disregard an assignment of

error presented for review if the party raising it fails to identify in the record the

error on which the assignment of error is based[.]”); App.R. 16(A)(7) (“The appellant

shall include in its brief * * * [a]n argument containing the contentions of the

appellant with respect to each assignment of error presented for review and the

reasons in support of the contentions, with citations to the authorities, statutes, and

parts of the record on which appellant relies.”).

               Further, appellants do not explain how or why they believe the trial

court’s award of $6,000 in unpaid rent is against the manifest weight of the evidence

other than to assert that because appellees sought the “exact same damages” and

presented the “exact same documents” and the “exact same witness testimony” at

trial as they did in support of their motion for summary judgment — which the trial

court denied — the trial court’s “conflicting decision” following trial should be

reversed.

               Appellees dispute that they presented the “exact same” evidence at

trial as they presented on summary judgment and argue that, based on the different
standards for granting summary judgment and granting judgment after trial, the

trial court’s award was supported by competent, credible evidence in the record and,

therefore, was not against the manifest weight of the evidence.

               There is no dispute that (1) appellants lived in the property during the

months of July, August and approximately one-half of September 2017 without

paying any rent and (2) Nachman — not appellants — was the owner of record of the

property at that time. Nachman testified that he purchased the property in June

2017 for approximately $200,000 and resold it approximately fourteen months

later for $360,000 or $370,000. Mendy testified that he believed $2,000/month

was a reasonable, market rental value for the property based on a multiple listing

service assessment and rental assessment for the property that he had obtained from

a local realtor, research he had conducted on the websites Zillow and Airbnb and his

own knowledge and familiarity with the area, having grown up in the area, having

graduated from high school in the area and having recently lived in the area, i.e.,

“[a]bout three houses away, for two years.” Further, Mathews testified that she had

listed the property on Airbnb as a rental property in July 2017 at a rate of $141/night.

This was some competent, credible to support the trial court’s award of $6,000 in

unpaid rent to appellees.

               Because appellants have not shown that the trial court’s award of

$6,000 in unpaid rent was against the manifest weight of the evidence, we overrule

appellants’ second assignment of error.
       Appellees’ Claim for Moving and Storage Expenses and Attorney
       Fees Related to the Eviction

               In their second, third, fourth and fifth cross-assignments of error,

appellees contend that the trial court erred in refusing to award them (1) the

expenses they incurred in hiring movers to remove and transport appellants’

personal belongings to the storage facility, (2) the costs of renting the storage units

and (3) the attorney fees they incurred in connection with the eviction action.9

               The trial court held that appellees’ claim for moving and storage

expenses, attorney fees and court costs were “not recoverable in the current action”

because “any costs arising directly from the eviction proceedings should have been

asserted in that action.” Appellees argue that because appellants filed this case,

while appellants’ appeal in the eviction action was pending, they had “no way of

litigating” their damages claim in the eviction action and were, therefore, entitled to

pursue their claim for damages related to the eviction action in this case. Appellees

further argue that they were entitled to recover their moving expenses, storage

expenses and attorney fees related to the eviction action in this case rather than the

eviction action because (1) “2nd cause claims survive the 1st cause” in a forcible entry

and detainer action “even if the 1st cause is moot” and (2) R.C. 1923.03 “protect[ed]”

its counterclaim “from the doctrines of res judicata and collateral estoppel.”


       9 As indicated above, at the trial on their counterclaim, appellees also argued that
they were entitled to recover $132.42 in court costs in the eviction action as part of their
damages on their counterclaim. They have abandoned that claim on appeal. It appears
that appellees were already awarded those costs in the eviction action. In its August 31,
2017 judgment entry, the municipal court entered judgment in favor of Nachman for
restitution and “the costs of this proceeding.”
              A forcible entry and detainer action ‘“is a civil remedy provided by

statute and intended to affect only the question of the present right to possess real

property.’” Di Fiore v. Booker, 8th Dist. Cuyahoga No. 108946, 2020-Ohio-3188,

¶ 25, quoting Cuyahoga Metro. Hous. Auth. v. Jackson, 67 Ohio St.2d 129, 131, 423

N.E.2d 177 (1981). ‘“The purpose of the forcible entry and detainer statutes is to

provide a summary, extraordinary, and speedy method for the recovery of

possession of real estate in the cases especially enumerated by statute.’” Jackson at

131, quoting 24 Ohio Jurisprudence 2d 455, Forcible Entry and Detainer, Section 2.

              Forcible entry and detainer actions are governed by R.C. Chapter

1923. Pursuant to R.C. 1923.02(A)(5), forcible entry and detainer is appropriate

when a defendant is an occupier of lands or tenements, without color of title, and

the complainant has the right of possession to them. Karras v. Karras, 2d Dist.

Montgomery No. 27094, 2016-Ohio-8511, ¶ 22.

              Because a forcible entry and detainer action is a summary proceeding,

R.C. 1923.03 provides that “[j]udgments under this chapter are not a bar to a later

action brought by either party.” Although there is no requirement that related

claims for damages be joined with a claim for forcible entry and detainer, the joinder

of a claim for unpaid rent or other damages to a claim for forcible entry and detainer

is “a common practice.” See, e.g., Skerl v. Sheet Metal Prods. Co., 8th Dist.

Cuyahoga No. 43743, 1982 Ohio App. LEXIS 11386, 6-7 & fn. 5 (July 1, 1982)

(‘“Commonly, claims to recover possession of real property in forcible entry and

detainer are joined with claims for damages for nonpayment of rent * * * Civ. R. 18
provides for joinder of claims and remedies generally.’”), quoting Jackson at 132 &

fn. 6; Di Fiore at ¶ 24.

               Where an action for forcible entry and detainer is joined with an

action for unpaid rent or other damages, the matter is typically divided into two

separate hearings. In the first hearing on the claim for forcible entry and detainer

(the “first cause”), the court determines whether the plaintiff, typically a landlord or

property owner, is entitled to possession of the premises. If the plaintiff prevails on

the first cause and the occupant is evicted, a second hearing will be held on the

“second cause” for unpaid rent or damages. Often, until an occupant has been

evicted and has vacated the premises, a plaintiff cannot know the full extent of his

or her damages in the second cause.

               Although, pursuant to R.C. 1923.03, it was not required that an action

for damages be joined with the forcible entry and detainer action in the municipal

court, in the eviction action in this case, a “second cause” for damages was joined

with the forcible entry and detainer action, and Nachman was substituted as the

plaintiff in the eviction action. At the trial on their counterclaim, appellees denied

that they ever told the municipal court magistrate that Nachman did not intend to

pursue the second cause for damages in the eviction action. After appellants’ appeal

of the municipal court’s August 31, 2017 judgment entry was dismissed, the case was

remanded back to the municipal court. However, Nachman did not take steps to

pursue his “second cause” for damages in the eviction action. There is nothing in

the record that shows that Nachman voluntarily dismissed his second cause in the
eviction action. There is likewise nothing in the record that shows that the municipal

court dismissed Nachman’s second cause for damages. Indeed, the online docket

for the Shaker Heights Municipal Court currently shows the “case status” of the

eviction action as “[o]pen.”

               As a general matter, a single cause of action cannot be split up into

two or more causes of action, nor can more than one action be simultaneously

maintained against a party on a single cause of action. Claim-splitting is prohibited,

and the jurisdictional priority rule prevents the prosecution of two actions involving

the same claims against the same parties in two courts of concurrent jurisdiction at

the same time. See, e.g., 1 Ohio Jurisprudence 3d, Actions, Section 65 (“Under Rule

18(A) of the Rules of Civil Procedure, the joinder of claims or causes of action is

permissive, not mandatory, but a claim that constitutes a single cause of action may

not properly be split into two claims for separate litigation or separate actions. The

owner of a cause of action or an indivisible demand will not be permitted to divide

or split that cause of action or demand so as to make it the subject of several suits.”);

State ex rel. Racing Guild of Ohio v. Morgan, 17 Ohio St.3d 54, 56, 476 N.E.2d 1060

(1985) (‘“As between courts of concurrent jurisdiction, the tribunal whose power is

first invoked by the institution of proper proceedings acquires jurisdiction, to the

exclusion of all other tribunals, to adjudicate upon the whole issue and to settle the

rights of the parties.’”), quoting State ex rel. Phillips v. Polcar, 50 Ohio St.2d 279,

364 N.E.2d 33 (1977), syllabus; cf. Smith v. Simon, 11th Dist. Ashtabula Nos. 2000-

A-0084 and 2000-A-0090, 2001 Ohio App. LEXIS 5429, 5 (Dec. 7, 2001) (second
count for damages in forcible entry and detainer action was similar to contract claim

pending in common pleas court and was, therefore, barred by the jurisdictional

priority rule); Soliel Tans, L.L.C. v. Timber Bentley Coe, L.L.C., 8th Dist. Cuyahoga

No. 108125, 2019-Ohio-4889, ¶ 32 (observing that, pursuant to R.C. 1923.03, if a

landlord files an action for forcible entry and detainer and does not join it with any

other action, Civ.R. 13(A) does not apply and the tenant need not file any

counterclaims, but if the forcible entry and detainer action is coupled with an action

for back rent or damages, Civ.R. 13(A) applies and all compulsory counterclaims

must be asserted). Appellees have not pointed to any authority entitling them to

recover, in their subsequently filed counterclaim in the common pleas court, the

damages related to the eviction that they could have recovered by pursuing their

pending second cause for damages in the eviction action.

               Reck v. Whalen, 114 Ohio App.3d 16, 682 N.E.2d 721 (2d Dist.2014)

— the only case appellees cite in support of their argument that the trial court erred

in holding that appellees’ claim for moving expenses, storage expenses and attorney

fees related to the eviction action “should have been asserted in that action” — is

inapposite. In that case, the trial court had retained jurisdiction of a forcible entry

and detainer action filed by a landlord and transferred the tenant’s counterclaim for

retaliatory eviction to the Miami County Common Pleas Court. Id. at 17-18. The

trial court found in favor of the landlord in the forcible entry and detainer action,

granting the landlord a writ of restitution, and the tenant appealed. The Second

District dismissed the tenant’s appeal of the eviction order as moot after the tenant
admitted that the landlord had been “successful in a second eviction action” against

her and that she had vacated the premises. Id. at 19.

                The tenant argued that the appeal should not be declared moot

because the trial court’s findings in the eviction order, rejecting her retaliatory

eviction defense, would prejudice her retaliatory eviction counterclaim pending in

the common pleas court. Id. The Second District disagreed, citing R.C. 1923.03 and

explaining as follows:

      In our view, [R.C. 1923.03] fully protects [the tenant], in her
      counterclaim against [the landlord] pending in the Miami County
      Common Pleas Court, from the application of the doctrines of res
      judicata or collateral estoppel to bar or preclude her claims asserted in
      that action. * * * The trial court made no express finding as to whether
      there was a retaliatory eviction in this case. In our view, the defense of
      retaliatory eviction, in a forcible entry and detainer action, is in the
      nature of an equitable defense, rather than an absolute defense. It is a
      defense that, if established, may be weighed along with all the other
      equitable circumstances in determining whether to issue a writ of
      restitution. * * * [A] trial court might find that although the complaint
      to the health department had provided some part of the landlord’s
      decision to seek eviction, it ought not to bar the eviction. In our view,
      the General Assembly has wisely decided that the outcome of eviction
      proceedings ought not to operate as a bar to other claims that either
      party may have against the other.

Id. at 19-20.

                This is not the situation here. It was not the “outcome of [the] eviction

proceedings” that the trial court found precluded appellees from recovering their

moving expenses, storage expenses and attorney fees related to the eviction action

as part of their counterclaim in this case. It was the fact that the forcible entry and

detainer action had been coupled with a second cause for damages — a cause of
action that had not been pursued or dismissed. Cf. Green v. Findo, 5th Dist. Licking

No. CA-3629, 1991 Ohio App. LEXIS 4787, 11-12 (Sept. 26, 1991) (dismissing case

where remaining cause of action by landlord sought damages from tenant that were

duplicative of damages landlord sought in prior eviction case against tenant where

second cause for damages was still pending). Accordingly, the trial court did not err

in failing to award appellees moving expenses, storage expenses and attorney fees

related to the eviction action on their counterclaim.10




       10For this same reason, we question whether appellees should have been required
to pursue their claim for unpaid rent in the eviction action rather than in this action.
However, because appellants did not raise this issue in their appellate briefs, we need not
address the issue here. An appellate court is ‘“not obliged to construct or develop
arguments”’ to support an appellant’s assignment of error. V.C. v. O.C., 8th Dist.
Cuyahoga No. 109998, 2021-Ohio-1491, ¶ 89, quoting State v. Jacinto, 2020-Ohio-3722,
155 N.E.3d 1056, ¶ 56 (8th Dist.); see also McPherson v. Goodyear Tire & Rubber Co.,
9th Dist. Summit No. 21499, 2003-Ohio-7190, ¶ 31. If an argument exists that can
support an assignment of error, ‘“it is not this court’s duty to root it out.”’ Strauss v.
Strauss, 8th Dist. Cuyahoga No. 95377, 2011-Ohio-3831, ¶ 72, quoting Cardone v.
Cardone, 9th Dist. Summit Nos. 18349 and 18673, 1998 Ohio App. LEXIS 2028, 22
(May 6, 1998).

        Moreover, because, as noted above, the complaint from the municipal court action
is not part of the record in this appeal, we do not know precisely what was alleged or what
damages were sought in the “second cause” in the eviction action. Compare Fenner v.
Kinney, 10th Dist. Franklin Nos. 02AP-749 and 99CVF-036244, 2003-Ohio-989, ¶ 13
(case filed by landlord seeking eviction and unpaid rent up to date of eviction was distinct
from case filed by the same landlord against the same tenant seeking compensatory
damages for property damage and loss of rental income subsequent to the eviction). The
issue is further complicated by the fact that Nachman did not file the eviction action, but
rather, was substituted as the plaintiff in the eviction action after he purchased the
property from FHLMC. Accordingly, it is unclear whether a claim for unpaid rent as to
him would have been covered by the second cause for damages as pled. Where
information or documents necessary to resolve an issue on appeal is not included in the
record on appeal, we must presume regularity and affirm the trial court. See, e.g., Urban
Partnership Bank v. Mosezit Academy, Inc., 8th Dist. Cuyahoga No. 100712, 2014-Ohio-
3721, ¶ 20. Accordingly, we do so here.
                 Appellees’ second, third, fourth and fifth cross-assignments of error

are overruled.

                 Judgment affirmed.

      It is ordered that appellees/cross-appellants and appellants/cross-appellees

share the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the Cuyahoga County Common

Pleas Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., and
LISA B. FORBES, J., CONCUR